Cooper, Judge.
Appellant was convicted by a jury of child molestation. On appeal, his sole enumeration of error is that the evidence was not sufficient to support the conviction.
The seven-year-old victim testified that while sitting on appellant’s lap watching television, he unbuttoned her pants and put his hands inside her underpants and rubbed her “private,” then tried to “french kiss” her by putting his tongue in her mouth. “Although corroboration of the victim’s testimony is not necessary in a child molestation case [cit.], there was ample corroboration of the victim’s testimony in the res gestae evidence of the victim’s statements to others soon after the incident.” Bryson v. State, 192 Ga. App. 261, 263 (384 SE2d 456) (1989). The victim’s sister and another witness testified that immediately following the incident the victim told them what appellant had done to her. The two police officers, who were called to the scene, both testified that the victim told them what appellant had done. The evidence in this case was sufficient for a rational trier of fact to find appellant guilty of child molestation beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
*472Decided February 12, 1990.
Clyde M. Urquhart, for appellant.
Glenn Thomas, Jr., District Attorney, Daniel A. Hiatt, Assistant District Attorney, for appellee.
Appellant filed a supplemental brief attempting to raise errors. Since an enumeration of error may not be amended after the original filing time has expired, we decline to address the matters raised in appellant’s supplemental brief. Parham v. State, 166 Ga. App. 855 (2) (305 SE2d 599) (1983).

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.